WISS, Judge
(concurring in the result):
As the majority’s opinion correctly notes, “[t]he Government and the defense agree that the USS KITTY HAWK ‘was never in an operational status throughout the period’ ” here in question. At 380. Under such circumstance, I concur that appellant was not “attached to or embarked in a vessel” as that phrase was used by Congress in Article 15(b)(2)(A) of the Uniform Code of Military Justice, 10 USC § 815(b)(2)(A), or in RCM 1003(b)(9), Manual for Courts-Martial, United States, 1984. I expressly disassociate myself, however, from that portion of the majority opinion which cites a brief segment of the legislative history dealing with the phrase “attached to or embarked in a vessel.” At 380. In my view, the full legislative history does not support the limited construction of the phrase as is indicated in this dicta of the majority opinion.